In an action for an accounting for corporate stock and the funds realized from the claimed wrongful sale of such stock by the executor under the will of one Joseph A. Lee, deceased, wrongfully converted by him, and for judgment directing the defendants to pay to the plaintiff the sum of $3,554.87, representing the value of the stock, together with interest thereon, *995judgment dismissing the complaint on the merits unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ. [See 270 App. Div. 765.]